Citation Nr: 0731115	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel

INTRODUCTION

The veteran had active service from September 1947 through 
October 1964.  He died in April 2001 and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Department of Veterans Affairs (VA) 
Special Processing Unit in Cleveland, Ohio.  The Regional 
Office (RO) in St. Petersburg, Florida, is the Agency of 
Original Jurisdiction in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claims for death related VA benefits are not 
yet ready for appellate review.  Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to assist the appellant in 
obtaining records in the custody of a Federal department or 
agency, including records from VA medical facilities.  

In this matter, a copy of the veteran's death certificate is 
of record showing that he died at the James A. Haley 
Veteran's Hospital.  See April 2001 death certificate.  The 
appellant has stated that the veteran treated at this VA 
facility from 1991 to 2001.  See September 2002 VA form 21-
4142.  Again in October 2003, she stated that the veteran was 
in a VA nursing home for eleven years prior to his death.  
See October 2003 written statement by the appellant.  

A review of the record reveals that the only records in the 
claims folder from the James A. Haley Veteran's Hospital are 
dated from 1981 to 1983, and from October 1991 to July 1992.  
There are no records associated with the claims folder that 
are contemporaneous with the time of the veteran's death.  
These records clearly may have probative value in the 
appellants claim for death benefits.  Because these are 
relevant records in the custody of a Federal department or 
agency that are not contained in the claims folder, this 
matter must be remanded for additional development so that VA 
adequately meets its duty to assist the appellant.  38 C.F.R. 
§ 3.159(c)(2) (2007).

In her VA form 9 dated in June 2004, the appellant indicates 
that she was in the process of obtaining a medical opinion to 
support her contentions.  Such a report is not of record and 
the appellant should again be asked to submit any evidence 
she has to support her claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant non-duplicative 
treatment records from VA medical 
facilities that show treatment to the 
veteran between the time of his service 
and the time of his death.  Associate all 
records obtained with the claims folder.

2.  Ask the appellant to submit any 
additional evidence she has in her 
possession, including any recently 
obtained medical opinions, for inclusion 
in the record.

2. Readjudicate the appellant's claim. If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



